UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): June 2, 2011 Joy Global Inc. (Exact name of Registrant as Specified in Its Charter) Delaware 001-09299 39-1566457 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 100 E. Wisconsin Avenue, Suite 2780, Milwaukee, WI 53202 (Address of Principal Executive Offices) Registrant’s telephone number, including area code: 414-319-8500 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any ofthe following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Solicitation material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a.-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. Item 7.01 Regulation FD Disclosure On June 2, 2011, Joy Global Inc. (the “Company”) issued a press release disclosing its financial results for the second quarter of Fiscal 2011.A copy of the press release is attached hereto as Exhibit 99 and is hereby incorporated by reference.The Company is furnishing this Form 8-K, including the attached exhibit, under Item 2.02 (Results of Operations and Financial Condition) and 7.01 (Regulation FD Disclosure) of Form 8-K. Item 9.01 Financial Statements and Exhibits (d) Exhibits. Press release dated June 2, 2011 of Joy Global Inc. disclosing its financial results for the second quarter of Fiscal 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalfby the Undersigned hereunto duly authorized. JOY GLOBAL INC. Date: June 2, 2011 By: /s/Ricky T. Dillon Ricky T. Dillon Vice President, Controller and Chief Accounting Officer EXHIBIT INDEX Exhibit Number Description 99 Press release dated June 2, 2011 of Joy Global Inc. disclosing its financial results for the second quarter of Fiscal 2011.
